EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made as of July 17, 2012, by and
between Union First Market Bankshares Corporation, a Virginia corporation (the
“Company”), and Robert M. Gorman and to which Union First Market Bank, a wholly-
owned banking subsidiary of the Company (the “Bank”), is made a party.

The parties, intending to be legally bound, agree as follows:

1. Employment and Acceptance. You shall be employed as Executive Vice President
and Chief Financial Officer of the Company and the Bank on the terms and subject
to the conditions of this Agreement. You shall have the duties and
responsibilities that are commensurate with your position and shall also render
such other services and duties as may be reasonably assigned to you from time to
time by the Company, consistent with your position. You accept such employment
and agree to carry out your duties and responsibilities to the best of your
ability in a competent, efficient and businesslike manner. You further agree to
comply with all the policies, standards and codes of conduct of the Company now
or hereafter adopted.

References in this Agreement to services rendered for the Company and
compensation and benefits payable or provided by the Company shall include
services rendered for, and compensation and benefits payable or provided by, any
Affiliate (as defined below) of the Company. Unless the context otherwise
requires, references in this Agreement to the “Company” also shall mean and
refer to any business entity, including the Bank, that, directly or indirectly
through one or more intermediaries, is controlled by the Company (each, an
“Affiliate”).

2. Term of Employment. This Agreement is effective July 17, 2012 (the
“Commencement Date”) and will expire on December 31, 2014; provided that on
January 1, 2015 and on each January 1st thereafter (each such January 1st is
referred to as the “Renewal Date”), this Agreement will be automatically
extended for an additional calendar year. This Agreement will not, however, be
extended if the Company gives written notice (“Nonrenewal Notice”) of such
non-renewal to you no later than September 30th before the Renewal Date (the
initial and any extended term of this Agreement is referred to as the
“Employment Period”). The last day of the Employment Period, as extended from
time to time, is sometimes referred to as the “Expiration Date.”

3. Compensation and Benefits.

(a) Base Salary. You will receive for your services an initial annual base
salary of $250,000 (the “Base Salary”), which will be payable in accordance with
the payroll practices of the Company applicable to all officers. The Base Salary
will be reviewed annually by the Company’s Board of Directors and may be
adjusted upward or downward in the sole discretion of the Company’s Board of
Directors. In no event, however, will the Base Salary be less than $250,000.



--------------------------------------------------------------------------------

(b) Short-Term and Long-Term Incentives. During the Employment Period, you may
participate in such short-term and/or long-term cash and/or equity incentive
plan(s) in such manner and subject to such terms and conditions as the
Compensation Committee or the Board of Directors of the Company in its sole
discretion may determine. Any annual cash bonus will be paid no later than two
and one-half months after the end of the year for which the annual bonus is
awarded.

(c) Benefits. You will be entitled to participate in and receive the benefits of
any pension or other retirement benefit plan, life insurance, profit sharing,
employee stock ownership, and other plans, benefits and privileges of the
Company that may be in effect from time to time, to the extent you are eligible
under the terms of those plans and programs; provided, however, that you shall
not be eligible to receive or claim any benefits under the “Union Bankshares
Corporation Severance Pay Plan” effective as of October 1, 1999, as amended.

(d) Business Expenses. The Company will reimburse you or otherwise provide for
or pay for all reasonable expenses incurred by you in furtherance of, or in
connection with, the business of the Company, including, but not by way of
limitation, travel expenses, car allowance, and memberships in professional
organizations, subject to such reasonable documentation and other limitations as
may be established by the Board of Directors of the Company.

(e) Paid Time Off. You will be entitled to paid time off based upon title and
years of service, as established by the Company, to be taken at such times and
intervals as shall be determined by you with the approval of the Company, which
approval shall not be unreasonably withheld.

4. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, your employment hereunder shall terminate under the following
circumstances and shall be subject to the following provisions:

(a) Death. If you die while employed by the Company, the Company will continue
to pay an amount equal to your then current Base Salary to your beneficiary
designated in writing to the Company prior to your death (or to your estate, if
you fail to make such designation) for six months after your death, with such
payments to be made on the same periodic dates as salary payments would have
been made to you had you not died.

(b) Disability. Your employment may be terminated at any time because of your
inability to perform the essential functions of your position with the Company
on a full time basis for 180 consecutive days or a total of at least 240 days in
any twelve month period as a result of your incapacity due to physical or mental
illness as determined pursuant to the Company’s long-term disability policy. If
you timely elect COBRA coverage, your current benefits under group health and
dental plans will continue. In such case, (a) you will receive such benefits at
the rates paid by active participants, and (b) for twelve (12) months the
Company will continue to pay its portion of such health and dental premiums.

 

2



--------------------------------------------------------------------------------

(c) Termination for Cause. Your employment may be terminated at any time by the
Company for Cause (as defined below) upon written notice to you setting forth in
reasonable detail the nature of such Cause. If the Company terminates you for
Cause, this Agreement will terminate without any further obligation of the
Company to you other than to pay you any accrued but unpaid Base Salary, which
shall be paid on the payroll date immediately following the date of termination,
and to reimburse you for any unreimbursed expenses properly incurred by you
(collectively, the “Accrued Amounts”). Only the following shall constitute
“Cause” for such termination:

(i) your willful failure to perform any of the duties and responsibilities
required of your position (other than by reason of your disability) or your
willful failure to follow reasonable instructions or policies of the Company,
after being advised in writing of such failure and being given a reasonable
opportunity and period (as determined by the Company) to remedy such failure;

(ii) your breach of fiduciary duties owed to the Company or its Affiliates;

(iii) your conviction of or entering of a guilty plea or a plea of no contest
with respect to a felony or a crime of moral turpitude or commission of an act
of misappropriation or embezzlement of funds or property of the Company or its
Affiliates;

(iv) the breach by you of a material term of this Agreement or violation in any
material respect of any code or standard of conduct generally applicable to
employees of the Company, after being advised in writing of such breach or
violation and being given a reasonable opportunity and period (as determined by
the Company) to remedy such breach or violation;

(v) your fraud or dishonesty with respect to Company or its Affiliates;

(vi) the willful engaging by you in conduct that, if it became known by any
regulatory or governmental agency or the public, is reasonably likely to result
in material injury to the Company or its Affiliates, monetarily or otherwise.

(d) Termination Without Cause. Your employment may be terminated at any time
without Cause by written notice to you. In the event of termination without
Cause, you shall be entitled to the benefits specified in Section 4(g) of this
Agreement, subject to your satisfaction of the requirements set forth in
Section 4(g).

(e) Termination by You Without Good Reason. You may terminate your employment
hereunder without Good Reason (as defined below) by written notice to the Board
of Directors of the Company effective thirty days after receipt of such notice
by the Board of Directors. In the event you terminate your employment hereunder
without Good

 

3



--------------------------------------------------------------------------------

Reason, you will be entitled to receive the Accrued Amounts as provided in
Section 4(c). It shall not constitute a breach of this Agreement for the Company
to suspend your duties and to place you on paid leave during the notice period.

(f) Termination by You for Good Reason. You may voluntarily terminate your
employment under this Agreement at any time for Good Reason and be entitled to
receive the compensation and benefits set forth in Section 4(g), subject to the
satisfaction of the requirements set forth in Section 4(g). You must provide
written notice to the Company of the existence of the event or condition
constituting such Good Reason within ninety (90) days of the initial occurrence
of the event or condition alleged to constitute Good Reason. Upon delivery of
such notice by you, the Company shall have a period of thirty (30) days during
which it may remedy in good faith the event or condition constituting Good
Reason, and your employment shall continue in effect during such time so long as
the Company is making diligent efforts to cure. In the event the Company shall
remedy in good faith the event or condition constituting Good Reason, then such
notice of termination shall be null and void, and the Company shall not be
required to pay the amount due to you under this Section 4(f).

For purposes of this Agreement, Good Reason shall mean: (i) the failure by the
Company to comply with the provisions of Section 3 or material breach by the
Company of any other provision of this Agreement; (ii) the assignment to you,
without your consent, to a position or of responsibilities and duties of a
materially lesser status or degree of responsibility than your position,
responsibilities, or duties at the Commencement Date; or (iii) the requirement
by the Company that you be based at any office that is greater than fifty miles
from where your office is located at the Commencement Date. Notwithstanding the
above, Good Reason shall not include your removal as an officer of any Affiliate
of the Company (including the Bank) in order that you might concentrate your
efforts on the Company or any resignation by you where Cause for your
termination by the Company exists.

(g) Certain Termination Benefits. In the event of termination of your employment
by the Company without Cause, and other than for death or disability, or by you
for Good Reason, you shall receive the Accrued Amounts and, provided you sign a
release and waiver of claims in favor of the Company and its Affiliates and
their respective officers and directors in a form provided by the Company and it
becomes effective, the following payments and benefits.

(i) Subject to subsections (iii) and (vi) below, for a two-year period
immediately following the date of termination, the Company shall continue to pay
you your Base Salary (not including any bonus other than any unpaid bonus
relating to a fiscal year of the Company completed prior to the date of
termination) at the rate in effect on the date of termination, such payments to
be made on the same periodic dates as salary payments would have been made had
your employment not been terminated;

 

4



--------------------------------------------------------------------------------

(ii) Subject to subsections (iv) and (vi) below, if you timely elect COBRA
coverage, your current benefits under group health and dental plans will
continue. In such case, (a) you will receive such benefits at the rates paid by
active participants, and (b) for twelve (12) months the Company will continue to
pay its portion of such health and dental premiums. In no event shall such
benefits continue beyond the period permitted by COBRA;

(iii) During the twelve month period that begins on the first anniversary date
of the termination of employment and ends on the second anniversary date, the
Company’s obligation to continue to pay you the Base Salary pursuant to
subsection 4(g)(i) during such second twelve month period shall terminate thirty
days after you obtain full-time employment with another employer that provides
an annualized base salary that is at least equal to 75% of the Base Salary being
paid by the Company;

(iv) The Company’s obligation to provide you with the COBRA subsidy pursuant to
subsection 4(g)(ii) hereof shall terminate in the event you obtain new
employment and are eligible to participate in medical insurance programs made
available to you and similarly situated employees by or through your new
employer.

(v) During the two-year period following the date of termination, you shall
provide the Company with at least ten days written notice before the starting
date of any employment, identifying the prospective employer and its affiliated
companies and the job description, including a description of the proposed
geographic market area associated with the new position. You shall notify in
writing any new employer of the existence of the restrictive covenants set forth
in Section 5 of this Agreement.

(vi) The obligation of the Company to continue to make any further payments and
provide any further benefits to you under this Agreement for the period after
the Noncompete Period (as defined in Section 5(a)) has expired and prior to the
applicable date specified in (i) and (ii) above shall cease effective upon your
engaging in any conduct or activity that otherwise would have been prohibited
under Section 5(a). (By way of illustration only, if you elect to engage in a
Competitive Business within the Market Area (as those terms are defined in
Section 5(d)) upon expiration of the one-year Noncompete Period, the Company
will not be obligated to continue to make base salary payments to you for the
remaining balance of the twenty-four (24) month period specified in (i) above or
provide the benefits specified in (ii) above for the remaining balance of the
twelve (12) month period.)

(h) Resignation of All Other Position. Effective upon the termination of your
employment for any reason, you shall be deemed to have resigned from all
positions that you hold as an officer or member of the board of directors (or a
committee thereof) of the Company or its Affiliates.

 

5



--------------------------------------------------------------------------------

(i) Regulatory Requirement. The Company shall not be required to make payment
of, or provide any benefit under, this Section 4 to the extent such payment or
benefit is prohibited by the regulations presently found at 12 C.F.R. Part 359
or to the extent that any other governmental approval for the payment or benefit
that is required by law is not received.

5. Covenants.

(a) Noncompetition. You agree that during the Employment Period and for a
one-year period following the expiration of this Agreement (subject to
Section 5(c) below) or, if sooner, the termination of your employment for any
reason during the Employment Period (the “Noncompete Period”), you will not
directly or indirectly, as a principal, agent, employee, employer, investor,
co-partner or in any other individual or representative capacity whatsoever,
engage in a Competitive Business anywhere in the Market Area (as such terms are
defined below) in any capacity that includes any of the significant
responsibilities held or significant activities engaged in by you while employed
with the Company or its Affiliates. Notwithstanding the foregoing, you may
purchase or otherwise acquire up to (but not more than) 1% of any class of
securities of any business enterprise (but without otherwise participating in
the activities of such enterprise) that engages in a Competitive Business in the
Market Area and whose securities are listed on any national or regional
securities exchange or have been registered under Section 12 of the Securities
Exchange Act of 1934.

(b) Nonsolicitation. You further agree that during the Employment Period and for
a two-year period following the expiration of this Agreement or, if sooner, the
termination of your employment for any reason during the Employment Period, you
will not directly or indirectly: (i) solicit, induce or attempt to solicit or
induce any customer or client of the Company or its Affiliates with whom you had
direct contact or whose identity you learned as a result of your employment with
the Company to terminate, diminish, or materially alter in a manner harmful to
the Company the relationship of such customer or client with the Company or its
Affiliates; (ii) solicit, induce, encourage, or participate in soliciting,
inducing, or encouraging any employee to terminate his employment with the
Company or its Affiliates; or (iii) hire, employ, or engage in business with or
attempt to hire, employ, or engage in business with any person employed by the
Company or its Affiliates or who has left the employment of the Company or its
Affiliates within the three months preceding your last date of employment by the
Company.

(c) Nonrenewal of the Agreement. Notwithstanding the foregoing, in the event the
Company elects not to renew this Agreement in accordance with Section 2 and your
employment is subsequently terminated after the expiration of the then current
term, you will not be subject to the noncompetition provisions of Section 5(a)
following the termination of your employment, unless you shall otherwise be
entitled to receive payments from the Company as a result of your termination
without Cause or for Good Reason pursuant to Section 4(g) of this Agreement.

 

6



--------------------------------------------------------------------------------

(d) Definitions. As used in this Agreement, the term “Competitive Business”
means the financial services business, which includes offering one or more of
the following services and products: depository accounts, consumer and
commercial lending, banking, residential and commercial mortgage lending, cash
management services, securities brokerage and asset management, trust and estate
administration, and any other business in which the Company or its Affiliates
are engaged and in which you are significantly engaged at the time of
termination of your employment; the term “Market Area” means the area within a
ten mile radius of any banking office or a loan production office (excluding for
purposes of this Agreement an office providing only residential mortgage loans)
that the Company has established and is continuing to operate at the time of
termination of your employment; the term “Person” means any person, partnership,
corporation, company, group or other entity; and the term “Confidential
Information” shall include, but not be limited to, all financial and personnel
data, computer software and all data base technologies, capital plans, customer
lists and requirements, market studies, know-how, processes, trade secrets, and
any other information concerning the non-public business and affairs of the
Company.

(e) Confidentiality. During the Employment Period and thereafter, and except as
required by any court, supervisory authority or administrative agency or as may
be otherwise required by applicable law, you shall not, without the written
consent of a person duly authorized by the Company, disclose to any person
(other than his personal attorney, or an employee of the Company or an
Affiliate, or a person to whom disclosure is reasonably necessary or appropriate
in connection with the performance you of your duties as an employee of the
Company) or utilize in conducting a business any Confidential Information
obtained by you while in the employ of the Company, unless such information has
become a matter of public knowledge at the time of such disclosure.

(f) Acknowledgment; Enforcement. The covenants contained in this Section 5 shall
be construed and interpreted in any proceeding to permit their enforcement to
the maximum extent permitted by law. You agree that the restrictions imposed
herein are necessary for the reasonable and proper protection of the Company and
its Affiliates, and that each and every one of the restraints is reasonable in
respect to length of time, geographic area and scope of activities restricted,
and that the restrictions are neither overly restrictive on your post-employment
activity nor overly burdensome for you to abide by. You covenant that you will
not make any contention to the contrary to any of the foregoing representations
in the future and agree that you will be estopped to deny or contradict the
truth or accuracy of these representations. If, however, the time, geographic
and/or scope of activity restrictions set forth in Section 5 are found by an
arbitrator or court to be unenforceable because the restrictions are overbroad,
the arbitrator or court, as applicable, is empowered and directed to modify the
restriction(s) to the extent necessary to make them enforceable. Notwithstanding
anything to the contrary herein, nothing in this Agreement shall be construed to
prohibit any activity that cannot reasonably be construed to further in any
meaningful way any actual or potential competition against the Company or an
Affiliate.

 

7



--------------------------------------------------------------------------------

(g) Enforcement. You acknowledge that damages at law would not be a measurable
or adequate remedy for breach of the covenants contained in this Section 5 and,
accordingly, you agree to submit to the equitable jurisdiction of any court of
competent jurisdiction in connection with any action to enjoin you from
violating any such covenants. If the Company is successful in whole or in part
in any legal, equitable, or arbitration action against you in connection with
the enforcement of the covenants included in this Section 5, the Company shall
be entitled to payment of all costs, including reasonable attorney’s fees, from
you. If, on the other hand, it is finally determined by a court of competent
jurisdiction that a breach or threatened breach did not occur under Section 5 of
this Agreement, the Company shall reimburse you for reasonable legal fees
incurred to defend the claim. In the event legal action is commenced with
respect to the provisions of this Section 5 and you have not strictly observed
the restrictions set forth in this Section 5, then the restricted periods
described in Paragraphs (a) and (b) shall begin to run anew from the date of any
Final Determination of such legal action. “Final Determination” shall mean the
expiration of time to file any possible appeal from a final judgment in such
legal action or, if an appeal be taken, the final determination of the final
appellate proceeding. All the provisions of this Section 5 will survive
termination and expiration of this Agreement.

6. Change in Control of the Company. Provided the agreement, dated as of
July 17, 2012 (the “Management Continuity Agreement”), between the Company and
you that provides for certain severance payments and benefits in connection with
the termination of your employment without “cause” or “good reason” following a
“change of control” transaction (as those terms are defined in the Management
Continuity Agreement) continues to remain in effect, in the event there is a
change of control of the Company this Agreement will terminate and be of no
further force and effect, except as provided below, and any termination benefits
will be determined and paid solely pursuant to such Management Continuity
Agreement.

Notwithstanding anything to the contrary contained in this Agreement, in the
event of a change in control of the Company, the restrictions imposed by
paragraph (a) of this section 5 shall not apply to you after you cease to be
employed by the Company, unless you are entitled to receive the severance
benefits provided for in the Management Continuity Agreement in which case the
restrictions imposed by Section 5(a) will continue to apply. The nonsolicitation
restrictions in Section 5(b) and the confidentiality provisions in Section 5(e)
will remain in full force and effect following a change in control.

7. Arbitration.

(a) Except as provided in Section 7(c) below, both the Company and you
acknowledge and agree that any dispute or controversy arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding arbitration unless otherwise required by law, to be held in Richmond,
Virginia in accordance with the National Rules for the Resolution of Employment
Disputes then in effect of the American Arbitration Association. The arbitrator
may grant injunctions or other relief in such dispute or

 

8



--------------------------------------------------------------------------------

controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The party against whom
the arbitrator(s) shall render an award shall pay the other party’s reasonable
attorneys’ fees and other reasonable costs and expenses in connection with the
enforcement of its rights under this Agreement (including the enforcement of any
arbitration award in court), unless and to the extent the arbitrator(s) shall
determine that under the circumstances recovery by the prevailing party of all
or a part of any such fees and costs and expenses would be unjust.

(b) The arbitrator(s) shall apply Virginia law to the merits of any dispute or
claim, without reference to rules of conflicts of law. You hereby consent to the
personal jurisdiction of the state and federal courts located in Virginia for
any action or proceeding arising from or relating to this Agreement or relating
to any arbitration in which the parties are participants.

(c) The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrator.

(d) YOU HEREBY CONFIRM YOU HAVE READ AND UNDERSTAND THIS SECTION 7, WHICH
DISCUSSES ARBITRATION, AND UNDERSTAND THAT BY SIGNING THIS AGREEMENT, YOU AGREE,
EXCEPT AS PROVIDED IN SECTION 7(c), TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, UNLESS OTHERWISE REQUIRED BY LAW, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF YOUR RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION
OF ALL DISPUTES RELATING TO ALL ASPECTS OF YOUR RELATIONSHIP WITH THE COMPANY.

8. Mitigation; Exclusivity of Benefits.

(a) You shall not be required to mitigate the amount of any benefits to be paid
to his hereunder by seeking other employment or otherwise.

(b) The specific arrangements referred to herein are not intended to exclude any
other benefits which may be available to you upon a termination of employment
with the Company pursuant to employee benefit plans of the Company or otherwise.

9. Withholding. All payments required to be made by the Company hereunder to you
shall be subject to the withholding of such amounts, if any, relating to tax and
other payroll deductions as the Company may reasonably determine should be
withheld pursuant to any applicable law or regulation.

 

9



--------------------------------------------------------------------------------

10. Assignability. Either the Company or the Bank may assign this Agreement and
its rights and obligations hereunder in whole, but not in part, to any
corporation, company or other entity with or into which either entity may
hereafter merge or consolidate or to which either entity may transfer all or
substantially all of its assets, if in any such case said corporation, company
or other entity shall by operation of law or expressly in writing assume all
obligations of either the Company or the Bank hereunder as fully as if it had
been originally made a party hereto, to the extent that any such transaction
does not trigger the operation of Section 5 above. You may not assign or
transfer this Agreement or any rights or obligations hereunder.

11. Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or mailed by certified
or registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

To the Company:   Chairman of the Board   Union First Market Bankshares
Corporation   c/o Operations Center   P. O. Box 940   Ruther Glen, Virginia
22546   And at the Chairman’s home address as shown on the records of the
Company. To the Officer:   Robert M. Gorman   At your home address as shown on
the records of the Company. To the Bank:   Chairman of the Board   Union First
Market Bank   c/o Operations Center   P. O. Box 940   Ruther Glen, Virginia
22546   And at the Chairman’s home address as shown on the records of the Bank.

12. Amendment; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by you and such officer or officers as may be specifically
designated by the Board of Directors of the Company and the Bank to sign on
their behalf. No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

 

10



--------------------------------------------------------------------------------

13. Entire Agreement. This Agreement, together with the Management Continuity
Agreement, dated July 17, 2012, and as it may hereafter be amended, entered into
between the parties hereto, constitutes the entire agreement between the parties
with respect to the subject matter hereof and no agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement or in the Management Continuity Agreement. For purposes of this
Agreement, the term “Company” includes any subsidiaries of the Company.

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia without reference to
its conflicts of laws principles.

15. Nature of Obligations. Nothing contained herein shall create or require the
Company to create a trust of any kind to fund any benefits which may be payable
hereunder, and to the extent that you acquire a right to receive benefits from
the Company hereunder, such right shall be no greater than the right of any
unsecured general creditor of the Company.

16. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

17. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.

18. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

19. Deferred Compensation Omnibus Provision.

(a) It is intended that payments and benefits under this Agreement that are
considered to be deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), shall be provided and paid in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided for therein for non- compliance. Notwithstanding any other
provision of this Agreement, the Company’s Compensation Committee or Board of
Directors is authorized to amend this Agreement, to amend or void any election
made by you under this Agreement and/or to delay the payment of any monies
and/or provision of any benefits in such manner as may be determined by it to be
necessary or appropriate to comply with Section 409A of the Code. For purposes
of this Agreement, all rights to payments and benefits hereunder shall be
treated as rights to receive a series of separate payments and benefits to the
fullest extent allowed by Section 409A of the Code.

 

11



--------------------------------------------------------------------------------

(b) If you are deemed on the date of separation of service with the Company to
be a “specified employee,” as defined in Section 409A(a)(2)(B) of the Code, then
payment of any amount or provision of any benefit under this Agreement that is
considered deferred compensation subject to Section 409A of the Code shall not
be made or provided prior to the earlier of (A) the expiration of the six-month
period measured from the date of your separation of service or (B) the date of
your death (the “409A Deferral Period”).

(c) In the case of benefits that are subject to Section 409A of the Code, you
may pay the cost of benefit coverage, and thereby obtain benefits, during the
409A Deferral Period and then be reimbursed by the Company when the 409A
Deferral Period ends. On the first day after the end of the 409A Deferral
Period, all payments delayed pursuant to this Section 19 (whether they would
have otherwise been payable in a single lump sum or in installments in the
absence of such deferral) shall be paid or reimbursed to you in a lump sum, and
any remaining payments and benefits due under this Agreement shall be paid or
provided as originally scheduled.

(d) “Termination of employment” shall have the same meaning as “separation of
service,” as that phrase is defined in Section 409A of the Code (taking into
account all rules and presumptions provided for in the Section 409A
regulations).

20. Clawback. You agree that any incentive based compensation or award that you
receive, or have received, from the Company or its Affiliates under this
Agreement or otherwise, will be subject to clawback by the Company as may be
required by applicable law or stock exchange listing requirement and on such
basis as the Board of Directors of the Company determines, but in no event with
a look-back period of more than three years, unless required by applicable law
or stock exchange listing requirement.

21. Documents. All documents, records, tapes and other media of any kind or
description relating to the business of the Company or its Affiliates (the
“Documents”), whether or not prepared by you, shall be the sole and exclusive
property of the Company. The Documents, and any copies, shall be returned to the
Company upon your termination of employment for any reason or at such earlier
time as the Board of Directors of the Company or its designees may specify.

(Signatures appear on the following page)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

UNION FIRST MARKET BANKSHARES CORPORATION By:  

LOGO [g384746ex10_1pg013a.jpg]

  G. William Beale   Chief Executive Officer UNION FIRST MARKET BANK By:  

LOGO [g384746ex10_1pg013b.jpg]

  John C. Neal   President

LOGO [g384746ex10_1pg013c.jpg]

Robert M. Gorman

 

13